UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2013(Unaudited) DWS Select Alternative Allocation Fund Shares Value ($) Mutual Funds 82.4% DWS Diversified Market Neutral Fund "Institutional"* (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $488,074,963) Exchange-Traded Funds 17.2% PowerShares DB U.S. Dollar Index Bullish Fund* (b) SPDR Barclays Convertible Securities Fund SPDR Barclays Short Term High Yield Bond Fund Total Exchange-Traded Funds (Cost $101,626,126) Cash Equivalents 0.5% Central Cash Management Fund, 0.07% (a) (c) (Cost $2,992,401) % of Net Assets Value ($) Total Investment Portfolio (Cost $592,693,490) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $595,807,721.At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $28,053,064.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $41,695,638 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,642,574. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DB Commodity Services LLC, a subsidiary of Deutshce Bank AG. (c) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt A summary of the Fund’s transactions with affiliated Underlying DWS Funds during the period ended November 30, 2013 is as Follows: Affiliate Value ($) at 8/31/2013 Purchase Cost ($) Sales Cost ($) Realized Gain/ (Loss) ($) Income Distri-butions ($) Capital Gain Distri-butions ($) Value ($) at 11/30/2013 DWS Diversified Market Neutral Fund — — — DWS Enhanced Commodity Strategy Fund ) — — DWS Enhanced Emerging Markets Fixed Income Fund ) — DWS Floating Rate Fund ) — DWS Global Inflation Fund ) — DWS RREEF Global Infrastructure Fund — DWS RREEF Global Real Estate Securities Fund — — Power-Shares DB U.S. Dollar Index Bullish Fund — — — Central Cash Management Fund — — Total ) — Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
